Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-7 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 6 presently recite sending a broadcast message to a local computing device with a first TTL and sending a second broadcast message to a distant computing device with a second higher value TTL. Such claims further recite identifying a distant computing device where the distance is suitable to resist network partitioning. Thus such claims contemplate the discovery of distant computing devices by inference of their response( sending agreement messages) to a broadcast message with high enough TTL. A person of ordinary skill in the art would understand that responses from devices in response to a higher TLL broadcast does not guaranty that such a device is actually more distant than a response received due to a broadcast message with a lower TTL. Furthermore the specification provides no description on what TTL values are high enough to identify devices that are “suitable to resist network partitioning due to physical intervention”.  However the examiner could not find any prior art references that teach identifying of devices of sufficient distance to resist network partitioning,  based response from devices with  higher TTL broadcast message. Thus claims 1 and 6 and corresponding dependent claims 2, 4, 5, 7, and 9-12 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Trost , can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2442